Order of disposition, Family Court, New York County (Clark V Richardson, J.), entered on or about January 5, 2012, which, following a fact-finding determination that appellant-mother had permanently neglected her child, terminated her parental rights to the child and committed custody and guardianship of him to petitioner agency and the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The court properly found that the agency had exerted diligent efforts to strengthen the relationship between the mother and the child based on the testimony of the caseworker and the progress note entries. The mother admitted that she was late to half of the visits and missed the other half of the visits with the child. The caseworker testified that she and the mother discussed the mother’s noncompliance with the service plan on numerous occasions, but any improvement was short-lived. The mother admitted that she had been dilatory in complying with the plan, but blamed the agency. However, the agency is not charged with a guarantee that the parent succeed in overcoming her problems (see Matter of Sheila G., 61 NY2d 368, 384-385 [1984]). The record supports the court’s finding that the agency repeatedly reached out to the mother but she ignored its efforts. Concur — Andrias, J.E, Friedman, Acosta, Freedman and Clark, JJ.